Citation Nr: 0944916	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-35 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left eye loss of 
sight. 

2.  Entitlement to service connection for left ear hearing 
loss. 

3.  Entitlement to service connection for right lung 
granuloma.

4.  Entitlement to service connection for residuals of a 
right ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1982 to March 1988. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The Veteran requested a hearing before the undersigned on his 
October 2006 substantive appeal.  The Veteran was scheduled 
for a hearing in April 2009, however, he failed to appear, 
cancel or reschedule the hearing.  

The issues of entitlement to service connection for right 
lung granuloma and residuals of a right ankle injury are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Myopia is a developmental disorder of the eye and service 
connection is, by regulation, precluded for such 
developmental disorder; no acquired eye disorder is causally 
related to active service.

2.  The Veteran is not currently shown to have a left ear 
hearing loss disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  Service connection for myopia is precluded as a matter of 
law.  38 U.S.C.A. 
§§ 1131, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.303(c), 4.9 (2009).

2.  Left ear hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
VA outpatient treatment records, and private outpatient 
treatment records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a December 2005 letter sent after receipt of the Veteran's 
October 2005 claim, the RO specifically referred to only one 
of the claimed conditions; none of the conditions on appeal 
were noted.  Thus, although the Veteran received inadequate 
notice in that the specific claims were not addressed, the 
record reflects that the purpose of the notice was not 
frustrated. 

The December 2005 letter was sufficient with regards to 
claims of service connection in general.  The October 2006 
statement of the case provided the appellant with the 
relevant regulations for his service connection claims, 
including those governing VA's notice and assistance duties, 
as well as an explanation of the reason for the denial of the 
claims on appeal.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his service connection claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the appellant, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, private treatment records, and assisted the Veteran 
in obtaining evidence.  The Board notes that the Veteran has 
not been given a VA examination in connection with his claims 
regarding the left eye and left ear decided herein.  

In disability compensation claims, VA must provide a medical 
examination when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence is on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board finds that the evidence fails to demonstrate that 
the Veteran has left ear hearing loss for VA compensation 
purposes and there is no evidence of a disease or injury 
affecting the left eye in service.  As such, the threshold 
for entitlement to an examination is not met for these 
claims.  See McLendon.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.     

Service Connection Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  


Left Eye

The Veteran contends that his current eye condition is the 
result of an injury that he sustained during service.  In 
this regard, the Veteran further contends that when 
performing his refueling duties, fuel splashed into his eyes 
on several occasions, resulting in his current eye 
disability, myopia. 

Myopia, more commonly known as near-sightedness, is also 
defined as an error of refraction.  See Dorland's Illustrated 
Medical Dictionary, 1094 (31st edition, 2007). Myopic 
astigmatism is also defined as a form of refractive error.

For purposes of entitlement to benefits, refractive errors of 
the eyes are congenital or developmental defects and are not 
a disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia, and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. 
§§ 3.303(c), 4.9.  Thus, VA regulations do not contemplate 
service connection for a refractive error of the eye(s) 
unless such defect was subjected to a superimposed disease or 
injury which created additional disability.  See VAOPGCPREC 
82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 
30, 1990) (service connection may not be granted for defects 
of congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

Upon review of the evidence of record, the Board finds that 
service connection is not warranted for a left eye 
disability.  The evidence of record does not show that the 
Veteran currently has any left eye disability for VA 
purposes.  

The Veteran's June 1981 induction physical examination shows 
left distant vision eyesight as 70/20 and 20/20 corrected.  
The Veteran's STRs show that he was seen in service in 
October 1985 for a routine examine, with left eye distant 
vision of 30/20 and 20/20 corrected; the physician noted that 
the Veteran has defective distant visual acuity OU, corrected 
as 20/20 OU.  An October 1986 exam shows left distant vision 
eyesight as 20/30, corrected as 20/20.  There is no 
indication in the Veteran's STRs that he was ever seen for 
any eye problem, to include disease or injury.

Post-service treatment records provide a diagnosis of myopia.  
Specifically, an October 2004 VA outpatient treatment record 
indicates that the Veteran underwent a routine eye 
examination, in which he was diagnosed with myopia and 
provided a prescription for glasses.  A March 2006 private 
treatment record continues to show a diagnosis of myopia, 
however, does not indicate any acquired eye disability.

Service connection may not be granted for refractive error of 
the eyes, including myopia or decreased visual acuity.  
Moreover, neither the Veteran's service treatment records nor 
his post-service treatment records show that he has any 
current eye disability that resulted from a superimposed 
injury or disease to a defect such as refractive error.  See 
VAOPGCPREC 82-90 (July 18, 1990).  

In sum, there is no basis for an award of service connection 
for left eye loss of sight.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Left Ear

The Veteran contends that he has left ear hearing loss which 
is related to his service, specifically, due to prolonged 
exposure to dangerous noise produced by fighter jet engines 
and flight line noise while performing ground refueling 
operations.  

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold 
level in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385.  Moreover, it is noted 
that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric 
testing during a claimant's period of active military service 
in order for service connection to be granted.  Regulation 38 
C.F.R. § 3.385 does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current disability is the result 
of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A.  § 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 
Vet. App. at 159-60.

The Veteran's June 1981 induction physical examination 
contains no evidence of complaints, treatment, or diagnosis 
for left ear hearing loss.  The Veteran's STRs, including the 
October 1985 initial flying class examination do not 
demonstrate left ear hearing loss, although, the examiner 
diagnosed the Veteran with high frequency hearing loss, non-
progressive.  The Veteran's October 1986 and December 1987 
reference audiograms do not demonstrate left ear hearing loss 
per VA compensation purposes, however, both audiograms show 
left ear hearing loss at the level of 6000 Hertz.   

Subsequent to separation from service, the Veteran underwent 
an audiological assessment in March 2006.  At the time, the 
Veteran reported a gradual hearing loss in both ears since 
service, specifically worse in his left ear.  The Veteran 
indicated that he noticed increased difficulty hearing in his 
left ear approximately one year ago.  The Veteran denied a 
history of ear infections and vertigo.  The Veteran reported 
a history of noise exposure to aircraft engines in service 
from 1982 to 1988, during which time hearing protection was 
worn.  The Veteran denied a history of civilian occupational 
or recreational noise exposure.

The March 2006 assessment demonstrated pure tone thresholds, 
in decibels, as follows: 
HERTZ

500
1000
2000
3000
4000
LEFT
15
10
20
25
35

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The examiner diagnosed the Veteran 
with normal low frequency hearing in the left ear with a mild 
sensorineural hearing loss at 4000 Hertz and a severe to 
profound sensorineural loss from 6000 to 8000 Hertz.  The 
examiner noted that the Veteran's word discrimination was 
excellent with no indication of rollover.  

While the Board notes that the Veteran does have some degree 
of hearing loss at the 3000 and 4000 Hertz level as per 
Hensley; the evidence does not show left ear hearing loss for 
VA compensation purposes.  A service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  At the time of the March 2006 VA audiological 
assessment, the Veteran explained that he noticed "increased 
difficulty hearing in the left ear about one year ago" and 
he reported that the onset of his hearing loss has been 
gradual since discharge from service.  The Veteran can attest 
to factual matters of which he has first-hand knowledge, 
e.g., experiencing loud noises in service  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  However, he has not been 
shown to possess the requisite skills or training necessary 
to be capable of making medical conclusions.  Thus, his 
statements as to having impaired hearing do not constitute 
competent medical evidence of current left ear hearing loss 
disability for VA purposes pursuant to 38 C.F.R. § 3.385.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Absent proof of a current disability for VA compensation 
purposes, the claim of service connection for left ear 
hearing loss is denied.  As the preponderance of the evidence 
is against the claim for left ear hearing loss, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 54-56.

ORDER

Service connection for left eye loss of sight is denied. 

Service connection for left ear hearing loss is denied. 


REMAND

Additional development is required before the issues of 
entitlement to service connection for right lung granuloma 
and entitlement to service connection for right ankle injury 
can be adjudicated.  Specifically, it is determined that 
examinations are necessary, for the reasons discussed below.    

The Veteran contends that he currently suffers from a right 
lung granuloma, which has caused chronic respiratory 
problems, due to his military service.  

The Veteran's June 1981 induction physical examination is 
negative for complaints, treatment, or a diagnosis of chronic 
respiratory problems or a right lung condition.  A September 
1984 in-service X-ray of the Veteran's chest shows 3mm 
nodular density in the right lower lung between the 5th and 
6th right ribs anteriorly, which "most likely represents a 
calcified granuloma."  An October 1985 STR report of 
pulmonary function studies demonstrates a predicted pre-
dilator reading of 77%.            

Post-service VA outpatient treatment records include an April 
2004 treatment record in which the Veteran indicates that he 
has difficulty breathing after exertion, which he attributes 
to his military occupational specialty, where he was exposed 
to fumes, as he was required to fill vehicles and airplanes 
with gasoline.  The Veteran denied smoking.  An April 2004 X-
ray of the Veteran's chest showed tiny calcified granuloma in 
the right lower lobe, as well as in one or both hila.  A June 
2004 X-ray of the Veteran's chest demonstrated no acute 
pneumonic process, suggesting healed granuloma.   

The Veteran contends that his right ankle condition is the 
result of an injury that he sustained during service.  An 
October 1982 STR indicates that the Veteran tripped down the 
stairs and injured his right ankle.  At the time, the X-rays 
demonstrated swelling, but did not show a fracture.  The 
Veteran was diagnosed with a right ankle sprain.    

The Veteran contends that he has experienced right ankle pain 
since 1988, specifically, he has experienced stiffness in the 
morning, as well as pain during cold and rainy weather.  The 
Veteran further contends that he cannot stand on his right 
ankle for long periods of time without experiencing pain.  He 
is competent to provide lay testimony regarding continuity of 
symptomatology regarding symptoms that are non-medical in 
nature such as pain.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Given the above, VA examinations should be conducted to 
clarify the current nature and likely etiology of any lung 
and/or respiratory problems, as well as right ankle condition 
that the Veteran may have.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate notice regarding 
the specific claims of service connection 
on appeal, to include notice as to how 
disability ratings and effective dates 
are assigned.  
    
2.  The RO/AMC should contact the Veteran 
and ask him to submit specific 
information regarding the treatment he 
received pertaining to his right ankle 
condition since service.  Thereafter, the 
RO/AMC should obtain all pertinent 
records identified by the Veteran and 
should  then associate those records with 
the claims file.  

3.  The Veteran should be afforded an 
appropriate VA examination(s) in order to 
determine the current nature and likely 
etiology of any right lung granuloma 
and/or respiratory problems and right 
ankle condition that may be present.  The 
claims folder should be made available to 
the examiner for review.  Any indicated 
evaluations, studies, and tests deemed to 
be necessary by the examiner should be 
accomplished.  

Based on the examination and review of 
the record, the examiner should answer 
the following questions: 

Is it at least as likely as not that any 
currently demonstrated right lung 
granuloma and/or respiratory problem(s) 
is the result of active service or any 
incident therein or, in the alternative, 
had its onset in service?

Is it at least as likely as not that any 
currently demonstrated right ankle 
condition is the result of active service 
or any incident therein or, in the 
alternative, had its onset in service?

A rationale for all opinions expressed 
should be provided.  

4.  Thereafter, readjudicate the 
Veteran's claims.  If the decision with 
respect to the claims remains adverse to 
the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


